Citation Nr: 1211061	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  10-01 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a nervous condition.

3.  Entitlement to an increased compensable disability rating for fracture, 2nd digit, right hand.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for varicose veins, bilateral legs.

6.  Entitlement to service connection for a heart disability.

7.  Entitlement to service connection for a bilateral eye disability.

8.  Entitlement to service connection for a bilateral hand disorder.

9.  Entitlement to service connection for nasal congestion.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife, L.H.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983 with additional service in the United States Army Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, September 2009 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Roanoke, Virginia.  The October 2008 rating decision denied service connection for bilateral arthritis of the hands, a right leg condition, an unspecified skin condition and a nasal congestion disability.  The September 2009 rating decision denied service connection for a heart condition and a bilateral eye condition.  The February 2011 rating decision continued a noncompensable disability rating for fracture, 2nd digit, right hand, denied service connection for a right knee disability and varicose veins, bilateral legs and confirmed and continued the previously denied claims of entitlement to service connection for a back condition and a nervous condition on the basis that no new and material evidence had been received to reopen the claims.

In September 2011, the Veteran testified at a hearing held at the RO before a Veterans Law Judge (VLJ), a transcript of which has been associated with the claims folder.  At his hearing, the Veteran withdrew his claims for service connection for a right leg disability and an unspecified skin condition.  As such, these claims are not before the Board.

In January 2012, the Board sent a letter to the Veteran informing him that the VLJ before whom he had testified in September 2011 was no longer employed at the Board and advising him that he had a right to a new hearing before another VLJ that would decide his case.  See 38 U.S.C.A. § 7107(c) (West 2002) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  That letter noted that, if he did not respond to the letter within 30 days, the Board would assume that the Veteran did not want an additional hearing.  No response has been received from the Veteran concerning this matter.  Accordingly, consistent with the letter, the Board assumes that the appellant does not desire an additional personal hearing before the Board.

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a back disability and a nervous condition, entitlement to an increased compensable disability rating for fracture, 2nd digit, right hand and entitlement to service connection for a heart condition and bilateral eye disability are addressed in the REMAND portion of the decision below and are REMANDED to directly to the RO.


FINDINGS OF FACT

1.  The Veteran does not have a current right knee disability.

2.  A varicose veins, bilateral legs disability was not shown in service and has not been shown by competent evidence to be related to a disease or injury of service origin.

3.  The Veteran does not have a current a bilateral hand disorder.

4.  The Veteran does not have a current nasal congestion disability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  A varicose veins, bilateral legs disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  A bilateral hand disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  A nasal congestion disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding his service connection for bilateral hand arthritis and nasal congestion claims, the RO provided notice to the Veteran in a June 2008 letter, prior to the date of the issuance of the appealed October 2008 rating decision.  The June 2008 letter explained what information and evidence was needed to substantiate a claim for an increased rating.

Regarding his service connection for a right knee condition and varicose veins claims, August 2009 and November 2010 letters explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

After issuance of the August 2009 and November 2010 letters, and opportunity for the Veteran to respond, February 2011 and June 2011 statements of the case (SOC) reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental statement of case, is sufficient to cure a timing defect).

The June 2008, August 2009 and November 2010 letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, private treatment records, and the Veteran's November 2010 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf as well as his hearing testimony.  

The Board finds that no additional RO action to further develop the record on the claim is warranted.

The Veteran was not provided with a VA examination and opinion to specifically assess the current nature and etiology of his claimed nasal congestion, right knee and varicose veins, bilateral legs disabilities.  However, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, there is no evidence that the Veteran has current nasal congestion and right knee disabilities and no evidence that the Veteran has a diagnosed varicose veins, bilateral legs disability related to his service.  Thus remand for VA examinations is not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

A. Right Knee

The Veteran contends that he has a right knee disability related to his service.  In September 2011, he testified that he had a right knee injury in service and that he has had this disability continuously since service.  He noted that he had been receiving treatment for this right knee condition since service.

The Veteran's service treatment records demonstrate that in July 1982, a right knee arthogram revealed findings suggestive of a medial meniscal tear, not truly definitive.  A January 1982 Report of Medical History recorded no complaints, treatments or diagnoses pertaining to a right knee condition.  The Board notes that in a February 1983 letter, the Veteran elected to not undergo a separation medical examination.

A January 2011 private treatment note indicated that the Veteran was status post left knee arthroscopy.  The diagnosis was left knee pain and left knee degenerative joint disease.  The physician noted that the Veteran was positive for musculoskeletal pain.  While there was a diagnosis of left knee degenerative joint disease, the treatment note contained no diagnosed pathology or complaints directly related to the Veteran's right knee.

In a September 2011 letter, the registered nurse, L.H., who was a witness at the Veteran's September 2011 Board hearing, noted that the Veteran's medical records noted a history of right knee injuries.

In this case, the Veteran's service treatment records clearly show that the Veteran had reports of a right knee injury in service.  However, this appeared to be acute as the Veteran received no additional treatment in service and there were no diagnoses or complaints in service related to his right knee since that time.

Furthermore, a review of the record is negative for any current diagnosed right knee disability. 

While it was noted in the January 2011 private treatment report that the Veteran had musculoskeletal pain, the Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285   (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001).  

Given the absence of any diagnosed right knee disability, service connection is not warranted.

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for a right knee disability must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

B.  Varicose veins, bilateral legs

The Veteran contends that he has a current varicose veins disability that was incurred in service.  He testified that he continually suffered with varicose veins symptoms throughout service particularly when he was running as they would "pop out".  However, he did not seek care or treatment for these symptoms while in the service.

The Veteran's service treatment records are negative for treatment or complaints relating to varicose veins.  

A May 2006 VA treatment note provided a diagnosis of varicose veins.

As there is a current diagnosis of varicose veins, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, the Board notes that there are no clinical findings or diagnoses of varicose veins during service or for several years thereafter.  The first post-service evidence of a varicose veins disability is a May 2006 VA treatment report reflecting a diagnosis of varicose veins.  

There is also no medical opinion of record showing a relationship between the current varicose veins disorder and his military service.  The Board notes in that regard that the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of any varicose veins disorders.  He was not diagnosed with a varicose veins disorder until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the competent evidence of record, while showing a currently diagnosed disability of varicose veins, does not demonstrate a varicose veins disability related to the Veteran's service.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a varicose veins disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

C.  Bilateral Hand Disorder

The Veteran contends that he has a current bilateral hand disorder that resulted from his service.  Specifically, he testified that he jammed a left finger playing basketball and then subsequently injured a right finger while in service.  He claimed that the initial injuries in his fingers have exacerbated his bilateral hand arthritis.

The Veteran's service treatment records show that in June 1980, the Veteran injured his 5th left finger while playing basketball.  The diagnosis was questionable synovitis.

In June 1981, the Veteran fractured the index finger of his right hand.  His limitation was no use of his right hand.

The Veteran underwent a VA examination in November 2010.  He noted the injury to his right finger in service when playing basketball and claimed that he thought it may now be arthritic.  Examination of the left and right hand were normal.  X-rays of the right hand were negative.  The examiner noted that there was no radiographic evidence of residuals of a fracture of the 2nd digit of the right hand and no evidence of functional impairment on the examination.

In a September 2011 letter, a registered nurse, L.H., noted that the Veteran had documented injuries to the bilateral hands in service.  She also noted that any significant injury or repeated trauma that damages bone near the joint or cartilage can lead to arthritis.  Thus, she concluded that it was as likely as not that the Veteran's injuries of his hands could have led to the arthritis of his the bilateral hands.

In this case, the Veteran's service treatment records clearly show that the Veteran was treated for an injured left finger and fractured right index finger in service.  However, these complaints appeared to be distinctly related to his fingers and not his hands as the Veteran received no specific treatment for his hands in service and there were no diagnoses or complaints in service related to his hands since that time.

Furthermore, the Veteran has not been shown to have a current bilateral hand disability to include arthritis as the post-service record is completely negative for any clinical evidence of a bilateral hand disability.  Specifically, the November 2010 VA examiner determined that there was no radiographic evidence of residuals of a fracture of the 2nd digit of the right hand and no evidence of functional impairment on the examination.

While the September 2011 registered nurse's letter determined that the Veteran had bilateral hand arthritis related to his hand injuries in service, under the rating schedule, osteoarthritis must be demonstrated by X-ray examination.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  The only reported X-ray examination in this case failed to reveal osteoarthritis and the most informed medical opinion is that the Veteran does not have arthritis of the bilateral hands. 

Given the absence of any diagnosed bilateral hand disability, service connection is not warranted.

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer, supra.  Consequently, service connection for a bilateral hand disability is denied because the medical evidence fails to establish the Veteran has a current bilateral hand disability for which service connection may be granted.  The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b).

D.  Nasal Congestion

The Veteran contends that he has a current nasal congestion disability that was incurred in service.  He testified that while he continually suffered with nasal congestion symptoms throughout service, he did not seek care or treatment for these symptoms while in the service.

The Veteran's service treatment records demonstrate that the Veteran presented in July 1980 with complaints of having a sore throat for the past 4 1/2 months.  The provisional diagnosis was questionable psychogenic laryngeal spasm.

While the Veteran's service treatment records note his complaints of a sore throat, the Veteran has not been shown to have a current nasal congestion disability as the post-service record is completely negative for any clinical evidence of a nasal congestion disability.  

Given the absence of any diagnosed nasal congestion disability, service connection is not warranted.

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer, supra.  Consequently, service connection for a nasal congestion disability is denied because the medical evidence fails to establish the Veteran has a current nasal congestion disability for which service connection may be granted.  The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b).

All Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his claimed right knee, varicose veins, bilateral legs, bilateral arthritis of the hands and nasal congestion disabilities are related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between his current claimed right knee, varicose veins, bilateral legs, bilateral arthritis of the hands and nasal congestion disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  Hence, the lay assertions in this regard have no probative value.


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for varicose veins, bilateral legs is denied.

Entitlement to service connection for a bilateral hand disorder is denied.

Entitlement to service connection for nasal congestion is denied.


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required:  There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In the February 2011 decision, the RO, in part, continued a noncompensable disability rating for fracture, 2nd digit, right hand and confirmed and continued the previously denied claims of entitlement to service connection for a back condition and a nervous condition on the basis that no new and material evidence had been received to reopen the claims.  While the Veteran submitted a statement in May 2011 expressing disagreement with February 2011 rating decision, it appears that no subsequent statement of the case was ever issued with regard to these issues.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the Veteran's bilateral eye and heart condition claims, the Board notes that at his September 2011 Board hearing, the Veteran testified that he additional service in the Reserves after his active duty ended in 1983.  He also testified that he had heart problems while on drills in the Reserves and that there were records from his Reserve duty that had yet to be associated with the claims file.

VA law provides that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a), (d) (2011); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  The Court has held that VA service connection compensation presumptions do not apply with only ACDUTRA or INACDUTRA service.  Id. at 477-78.

ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  Service connection for a person on inactive duty for training is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993). 

As noted above, the Veteran contends that his current heart disability began while he was on drill duty with the Reserves.  He testified that he was in the Reserves at Galax, Virginia where he possibly served with the 94th Transportation Unit.

Additionally, a November 1999 service treatment record shows that the Veteran presented with loss of vision in his left eye.  The treating physician suspected retinal artery occlusion.  However, it is not clear whether the Veteran was on ACDUTRA at the time.  

Therefore, the RO should attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA through official sources.

Regarding the Veteran's eye disability claim, the Veteran has a current diagnosis of residuals of cataracts and evidence that the Veteran possibly injured his eye while on active duty training.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Therefore, if it is shown that the Veteran was on ACDUTRA or INACDUTRA in November 1999, then an examination is needed so that a medical professional can review the entire medical record, consider an accurate history, and provide an informed opinion as to whether the Veteran has a current eye disability that is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an SOC to the Veteran addressing the matters of whether new and material evidence has been presented to reopen claims of entitlement to service connection for a back disability and a nervous condition and entitlement to an increased compensable disability rating for fracture, 2nd digit, right hand, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.


2.  The RO should attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA while in service with the Army Reserves.  

3.  If additional service is verified, all service treatment records for any periods of ACDUTRA and INACDUTRA are to be obtained from the proper authorities and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

4.  If it is determined that the Veteran was on active duty in November 1999, the Veteran should then be afforded a VA eye examination in order to determine whether he has a current eye disability and if so, the etiology of this disability.  

The claims folder must be made available to the examiner for review before the examination.  The examiner should answer the following questions: 1) Does the Veteran have a current eye disability?  If so, what is the diagnosis of this disability?  2) If the Veteran is found to have a current disability of the eye, is it as likely as not that this disability is the result of trauma sustained during active service?  The reasons for all opinions should be provided. 

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


